REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-11 and 13-21 are allowed.
Claims 1, 11 and 21 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein the downlink subframe is not configured for a PHICH resource in an uplink/downlink configuration for operations using only the PCell associated with the network element, wherein provisioning the at least one PHICH resource is performed on an as-needed basis such that when no cross-carrier PUSCH is scheduled on a SCell subframe, provisioning a PHICH resource at a corresponding downlink subframe of the PCell is not required.
It is noted that the closest prior art, Seo et al. (US 20120207123, Aug. 16, 2012) shows receiving a downlink transport block on a downlink shared channel indicated by the downlink resource allocation, and transmitting a positive acknowledgement (ACK)/negative-acknowledgement (NACK) signal for the downlink transport block on an uplink control channel.
It is noted that the closest prior art, Hakkinen et al. (US 20120039268, Feb. 16, 2012) shows the available UL bandwidth, the UL scheduler may allocate the PUSCH channel onto unused PUCCH resources.
However, Seo et al. and Hakkinen et al. fails to disclose or render obvious the above underlined limitations as claimed. 
The terminal disclaimer filed on 04/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10355899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464